Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In accordance with Section 125.030, RSMo, we have prepared a ballot title for Senate Joint Resolution No. 24, 78th General Assembly, Second Regular Session.
The ballot title is:
         Changes authority and jurisdiction of Supreme Court, Courts of Appeal and circuit courts; abolishes all other courts; creates associate circuit judges; amends nonpartisan court plan; amends judges retirement provisions; abolishes constables and St. Louis City prosecuting attorney; municipal courts become divisions of circuit courts.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General